Exhibit 10.2

 

NCR Management Stock Plan

2005 Option Grant Statement

(Non-Statutory Stock Option)

 

Name of Optionee


--------------------------------------------------------------------------------

  Soc. Sec. #


--------------------------------------------------------------------------------

  Grant Date


--------------------------------------------------------------------------------

  No. of Optioned Shares


--------------------------------------------------------------------------------

James Ringler   (            )   July 11, 2005   52,610

 

You have been granted an option (the “Option”) under the NCR Management Stock
Plan (the “Plan”) of NCR Corporation (“NCR”) to purchase from NCR the above
number of common shares of NCR (“Shares”) at the price of $36.205 per Share,
subject to the terms and conditions of this statement and the Plan.

 

1. Your right to exercise this Option will expire ten (10) years from the grant
date.

 

2. This Option will vest and may be exercised at any time prior to its
expiration as follows: 66 2/3% (rounded down to the nearest whole share) of the
Option Shares are fully vested as of the grant date; the remaining 33 1/3% will
vest in three equal monthly installments on August 1, September 1 and October 1,
2005, whether or not you are still employed by NCR or any of its Affiliate
companies (referred to collectively herein as “NCR”) on the vesting dates as its
President and Interim Chief Executive Officer.

 

3. This Option will not be exercisable after the expiration date, except that,
if you die within six months prior to the expiration date, the expiration date
will be extended to the one hundred seventy-ninth day after the date of death.

 

4. This Option shall be exercised in accordance with procedures established by
the administrator of NCR’s stock option program.

 

5. Within a reasonable period after the Option is exercised, NCR will instruct
its Transfer Agent and Stock Registrar to credit you or your successor with the
number of Shares with respect to which you exercised the Option. Neither you nor
your legal representative shall be, or have any of the rights and privileges of,
a shareowner of NCR in respect of any Shares purchasable upon the exercise of
this Option, in whole or in part, unless and until the Company credits you with
such Shares.

 

6. This Option is not transferable by you otherwise than by will or the laws of
descent and distribution, and during your lifetime the Option may be exercised
only by you or your guardian or legal representative.

 

7.

You may designate one or more beneficiaries to receive all or part of this
Option in case of your death, and you may change or revoke such designation at
any time. In the event of your death, any portion of this Option that is subject
to such a



--------------------------------------------------------------------------------

 

designation will be distributed to such beneficiary or beneficiaries in
accordance with this Statement. Any other portion of this Option shall be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the Shares in question may
be purchased by and distributed to your estate, in which event NCR shall have no
further liability to anyone with respect to such Shares.

 

8. The terms of this Option as evidenced by this statement may be amended by the
NCR Board of Directors or its Compensation and Human Resource Committee (the
“Committee”), provided that no such amendment shall impair your rights hereunder
without your consent.

 

9. In exchange for this Option, you agree that during your employment with NCR
and for a period of eighteen months after termination of your NCR employment for
any reason, without the prior written consent of the Committee, you will not (1)
render services directly or indirectly to any Competing Organization (as defined
below) involving the development, manufacture, marketing, advertising or
servicing of any product, process, system or service upon which you worked or in
which you participated during your NCR employment, (2) directly or indirectly
recruit, hire, solicit or induce, or attempt to induce, any exempt employee of
NCR to terminate their employment with or otherwise cease their relationship
with NCR, (3) canvass or solicit business with any firm or company with whom you
worked while employed by NCR, including customers of NCR, or (4) disclose to any
third party any NCR confidential, technical, marketing, business, financial or
other information not publicly available. If you breach the terms of this
paragraph 9, in addition to recovering damages for breach, this Option will be
immediately cancelled, and you agree to pay to NCR the difference between the
exercise price and the fair market value on the date of exercise of any shares
received in connection with exercise of this Option on or after the date which
is 90 days prior to the date of your termination of employment.

 

As used in this paragraph 9, “Competing Organization” means any organization
identified by the Chief Executive Officer of NCR on February 23, 2005, for
purposes of non-competition provisions in NCR benefit plans, and any other
person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by NCR to its customers.

 

You understand that if you breach this section, NCR may sustain irreparable
injury and may not have an adequate remedy at law. As a result, you agree that
in the event of your breach of this section, NCR may, in addition to any other
remedies available to it, bring an action or actions for injunction, specific
performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.



--------------------------------------------------------------------------------

10. By accepting this Option, you agree that, where permitted by local law, any
controversy or claim related to your employment relationship with NCR shall be
resolved by first exhausting any NCR internal dispute resolution process and
policy, and then by arbitration pursuant to such policy. If you are employed in
the U.S., the arbitration shall be pursuant to the NCR dispute resolution policy
and then current rules of the American Arbitration Association and shall be held
in Dayton, Ohio. If you are employed outside the U.S., where permitted by local
law, the arbitration shall be conducted in the headquarters city of for the
business unit in which you work. The arbitration shall be held before an
arbitrator who is an attorney knowledgeable of employment law. The arbitrator’s
decision and award shall be final and binding and may be entered in any court
having jurisdiction thereof. For arbitration held in the U.S., issues of
arbitrability shall be determined in accordance with the federal substantive and
procedural laws relating to arbitration; all other aspects shall be interpreted
in accordance with the laws of the State of Ohio. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association for an arbitration held in the U.S., or similar
applicable rules for an arbitration held outside the U.S. If any portion of this
paragraph is held to be unenforceable, it shall be severed and shall not affect
either the duty to arbitrate or any other part of this paragraph.

 

NCR CORPORATION